Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 10, “the extension side portion” in the last line of claim 10 lacks antecedent basis. Claims 11-13 are rejected for being dependent on claim 10.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 5, 9, 10, 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0002369 A1 (LEE) in further view of US 2015/0136722 A1 (CHEN).
With respect to claim 1, LEE shows a device comprising: a base chassis (30, Fig.1) to support a set of storage cages, the base chassis including: a front portion  that is removably attachable to a first storage cage (11/10, Fig.1); and an extension portion (50, Fig.1) including: a first end that is fixedly attachable to the front portion (via cage 10, Fig.2) to extend a length of the base chassis to support an additional storage cage when the first storage cage is detached from the front portion; and a second end (at 53) that is attachable to the first storage cage to support the first storage cage (via 262, Fig.2).  
With respect to claim 1, LEE doesn’t show a rail is attachable to secure attachment to the extension portion to the front portion.
With respect to claim 1, CHEN shows the base chassis (16) includes a front side portion (side of 30) and an extension side portion (side of 32, Fig.2A) to which a rail (20, Fig.2A) is attachable to secure attachment of the extension portion to the front portion; wherein the front side portion and the extension side portion of the base chassis define apertures (see Fig.2A, not numbered) into which spools (34 and 36) on the rail fit for attaching the rail to the front side portion and the extension side portion; wherein the apertures defined within the front side portion and the extension side portion define closed circular shapes (Fig.2A, apertures on 30 and 32). It would have been obvious to one having ordinary skill in the art to include circular apertures to the front and extension side portion of the base chassis of LEE, such that a rail is attachable to 
With respect to claim 10, the combination teaches the claimed device including first storage cage (10); additional storage cage (disks within cage 10, Fig.1).
With respect to claims 2 and 11, the combination (LEE) shows wherein the front portion includes spools (311, Fig.1) over which apertures (not shown apertures in cage 10, paragraph 0014) defined by the first storage cage fit to removably attach the first storage cage.  
With respect to claim 4,the combination (LEE) shows wherein the extension portion (50) is attached to the front portion using a securing device (via 311 and cage 10).  
With respect to claims 5 and 13, the combination (LEE) shows the second end of the extension portion (50) includes apertures (53) into which spools (262, Fig.2) defined by the first storage cage fit to attach the first storage cage. LEE doesn’t show the spools are on the extension portion and apertures are on the first cage. It would have been obvious to one having ordinary skill in the art to put the spools on the extension and the apertures on the first storage cage since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  
With respect to claim 9, the combination teaches (CHEN) wherein the rail (20) is secured to the front side portion and the extension portion using a securing device (spools 34 and 36 on the rail 20). 

With respect to claim 16, modified LEE discloses the device as discussed above except the method steps of claim 16. It would have been obvious to one having ordinary skill in the art to use the method steps of claim 16, since such method steps would occur during the ordinary use of the device.
4.	Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0002369 A1 (LEE) in view of US 2015/0136722 A1 (CHEN) in further view of US 2008/0298008 A1 (FAN).
	With respect to claims 3, 12, and 18, the combination doesn’t show the front portion has spools over which apertures by the first end of the extension portion fit to fixedly attach the extension portion to the front portion.
	FAN shows the front portion has spools (321, Fig.1) over which apertures (121) of the extension portion (1) fit to fixedly attach the extension portion (1) to the front portion (3). It would have been obvious to one having ordinary skill in the art to include spools to the front portion of modified LEE and apertures to the extension portion, as taught by FAN, in order to easily and quickly assemble the front portion to the extension portion and easily remove them from one another.
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0002369 A1 (LEE) in view of US 2015/0136722 A1 (CHEN) in further view of US Patent 6,317,317 B1 (Lu).
With respect to claim 6, modified LEE doesn’t show the second end of the extension portion includes a raised portion. Lu shows wherein the second end of the .
6.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0002369 A1 (LEE) in view of US 2015/0136722 A1 (CHEN) in further view of US 2004/0173544 A1 (Chen ‘544).
With respect to claim 17, modified LEE doesn’t show the first storage cage is slid to release apertures defined by the storage cage. 
With respect to claim 19, modified LEE doesn’t show the extension portion include spools in which apertures defined by the first storage cage fit to removably attach the first storage cage. 
Chen ‘544 shows the front portion/ the extension portion (100) include spools (3a) in which apertures (3b, Fig.5) defined by the first storage cage fit to removably attach the first storage cage. The first storage cage is slid to release and attach the apertures to the spools.  It would have been obvious to one having ordinary skill in the art to modify the apertures and spools of the first storage cage and the front portion respectively, such that the apertures have keyhole openings to slide the first storage cage to release and attached positions to easily secure and release the storage cage from the front portion. It would have been obvious to modify the connection of the extension portion and the first storage cage such that the first storage cage has apertures and the extension portion include spools and such that the storage cage is . 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection. Regarding previous claims 7 and 8, applicant argued that the spools 34 and 36 of Chen are not received in closed circular shape apertures since slot 52 is an elongated slot and not circular. The examiner notes that the claims recite the front and extension side portions define closed circular shapes and not the rail. Thus, Chen teaches the holes on the front portion (30, Fig.2A) and extension portion (32) of the chassis 16 are circular closed apertures (see the installation holes on portions 30 and 32, not numbered in which the spools 34 and 36 are inserted into).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HIWOT E TEFERA/Examiner, Art Unit 3637